       Case 4:17-cv-07025-SBA Document 77-3 Filed 10/30/18 Page 1 of 1



 1                                        ECF ATTESTATION
 2          I, Robert A. Weikert, am the ECF User whose ID and password are being used to file this

 3 JOINT DISCOVERY LETTER BRIEF, concurrence in and authorization of the filing of this

 4 document has been obtained from Stephen C. Steinberg, counsel for defendants and counter-

 5 claimants, and I shall maintain records to support this concurrence for subsequent production for

 6 the Court if so ordered or for inspection upon request by a party.

 7

 8 DATED: October 30, 2018                    NIXON PEABODY LLP
 9

10
                                              By:          /s/ Robert A. Weikert
11                                                  Robert A. Weikert

12                                                  Attorneys for Plaintiff and Counter-Defendant
                                                    STARDOCK SYSTEMS, INC.
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                        Case No. 4:17-CV-07025-SBA (JCS)
                                            ECF ATTESTATION
